Citation Nr: 1014513	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to July 
1973.  He died in July 2005.  The appellant claims as the 
widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2005 
rating decision of the VA Regional Office (RO) in Houston, 
Texas that denied service connection for the cause of the 
Veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on 
July [redacted], 2005, and that the cause of death was respiratory 
failure due to or as a consequence of interstitial pulmonary 
fibrosis.  

2.  At the time of death, service connection was not in 
effect for any disability.  

3.  The fatal disease processes were not manifest during 
service or within one year of separation.  The fatal 
processes are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the interstitial pulmonary 
fibrosis from which the Veteran died was the direct result of 
lung scarring from a serious bout of pneumonia in service.  
In the alternative, she argues that the Veteran served a year 
and a half in Vietnam and was exposed to Agent Orange which 
precipitated interstitial pulmonary fibrosis.  She maintains 
that service connection for the cause of the Veteran's death 
is thus warranted.  

Preliminary Considerations - VA's Duty to Assist the 
Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2098).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the duty to notify the appellant was 
not fully satisfied prior to the initial unfavorable decision 
on the claim.  However, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, a fully adequate 
VCAA duty-to-notify letter was sent to the appellant in May 
2009 that addressed the required notice elements.  Although 
fully competent notice was not sent before the initial RO 
decision in this matter, the Board finds that this was not 
prejudicial to the appellant because the actions taken by VA 
essentially cured the initial lack of adequate notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the matter in an October 2009 supplemental statements of the 
case after adequate notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
decide the appeal as the timing error does not affect the 
essential fairness of the adjudication. See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and armed forces outpatient 
facility clinical data have been associated with the claims 
folder.  The case was referred to a VA physician in July 2009 
for review of the record and a medical opinion.  The whole of 
the record, including the appellant's detailed personal 
statements have been read and carefully considered.  

The Board notes that in the Informal Hearing Presentation 
dated in February 2010, the appellant's representative 
requests an independent medical examination (IME).  The Board 
has also considered this request but has determined that no 
such action is required in this instance.  The Board is 
authorized to obtain an advisory medical opinion from an IME 
when in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal. 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2009).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board. See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  The Board finds, however, that the medical 
opinion provided by the VA examiner in July 2009, in 
conjunction with the Veteran's treating physicians' medical 
reports, is adequate for adjudication purposes.  The Board 
thus concludes that the case is not of such medical 
complexity or controversy that would require an IME opinion.

In this regard, it is also noted that the appellant requested 
a personal hearing at the Board and desired that her 
representative stand in her stead and present argument.  The 
Board points out, however, that 38 C.F.R. § 3.103 (c)(2) 
(2009) specifically states that the purpose of a hearing is 
to permit the claimant to introduce evidence into the record, 
in person, and any available evidence or arguments which she 
considers material to the claim.  All testimony will be under 
oath or affirmation and the claimant is expected to be 
present.  VA will not normally schedule a hearing for the 
sole purpose of receiving argument from a representative. Id; 
see 38 C.F.R. § 20.700 (2009).  Therefore, the appellant's 
request for a representative-attended hearing only is denied.  
As noted in the Report of Contact dated in November 2009, she 
has declined any other type of hearing where she might be 
present.  The Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. See 38 U.S.C.A. 
§ 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (2002).  The claim is ready to be considered on the 
merits.  

Law and Regulations

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C. §§ 1110, 1131 
(West 2002 & Supp. 2009).  To establish a right to 
compensation for a present disability, a veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2009).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) 
(West 2002 & Supp. 2009).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2009).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary. 38 U.S.C.A. 
§ 1113(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(d) 
(2009).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii) (2009).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2009).

Factual Background

The Veteran's service treatment records reflect that he was 
hospitalized from November 26, 1942 to December 23, 1942 for 
symptoms diagnosed as pneumonia, unclassified, atypical, 
primary, right hilar region, and was treated with 
sulfathiazole.  No detailed clinical data from this admission 
is of record.  Reports of annual physical examinations in 
April 1946, January 1947, and April 1948 showed negative or 
within normal limits chest X-rays.  The Veteran was seen in 
January 1950 for a cough and cold symptoms in January 1950 
and rales at both lung bases were heard.  He was treated with 
sulfa.  In June and July 1956, he reported to sick bay for 
complaints of chronic cough of six weeks duration that was 
occasionally productive.  A chest-X-ray was obtained that 
showed increased changes at the right lower lobe that were 
felt to represent a question of bronchitis or almost resolved 
pneumonia.  There was also a question as to whether it could 
be a cold or pneumonitis.  Medication, including an 
antibiotic and nose drops, was prescribed.  The Veteran was 
admitted for two days in April 1957 and treated for strep 
pharyngitis with antibiotics.  In January 1958, the Veteran 
was seen with complaints of coughing up flecks of blood, 
nasal stuffiness and headache.  

Annual chest X-rays on physical examinations in December 
1957, March 1958, April 1965, October 1961, November 1967, 
October 1968, May 1970, October 1970, and October 1972 were 
interpreted as normal or negative.  On chest X-ray in October 
1971, a 7mm nodular density was observed in the right 5th 
anterior interspace which was "not convincingly seen on 
previous study."  It was reported that this was considered 
to be a coin 'lesion' for the present time and tomography was 
suggested.  It was felt that this likely represented a benign 
granuloma due to the presence of calcified foci in both 
hilar.  Five days later upon repeat X-ray, it was reported 
that the nodular density seen on the original film was only 
barely seen on follow-up film and was essentially unchanged 
from old examinations.  It was found that it was unnecessary 
to perform tomography on this benign process which probably 
represented a residual of an old granulomatous disease.  

On examination in January 1973 for retirement from service, a 
notation was recorded that the Veteran had had pneumonia in 
1942 with no residuals.  A chest X-ray was read as normal.  
The Veteran denied any respiratory symptoms or condition.  
The lungs and chest were evaluated as normal. 

The Veteran filed a claim for service connection for 
idiopathic pulmonary fibrosis in May 2003.  In a statement 
dated in May 2003, P. Allen, Captain, Pulmonary/Critical Care 
Medicine at Brooke Army Medical Center, wrote that "...a 
pneumonia that [the Veteran] acquired in 1942, while a cadet 
at West Point may have left a residual impact on his 
pulmonary condition as evident per serial radiographs done on 
the patient over time per his report.  [The Veteran] has 
recently been diagnosed with presumed Idiopathic Pulmonary 
Fibrosis - a destructive autoimmune lung condition that 
leaves the person debilitated in many circumstances.  The 
patient's pneumonia; acquired in 1942 has likely imparted a 
component of pulmonary scarring which has exacerbated his 
pulmonary conditions.  As such, this pneumonia he incurred 
while on active status should entail coverage for a 
disability which he derived while on active duty service."

The Veteran was afforded a VA examination in June 2003.  The 
examiner noted that the claims folder was reviewed.  
Pertinent background history was recited, to include that the 
Veteran had done well after a case of pneumonia in 1942 until 
1999 when he had developed some severe difficulty breathing 
with a dry hacking cough without any sputum, whereupon 
idiopathic pulmonary fibrosis was diagnosed.  On physical 
examination, there were decreased breath sounds throughout 
both lung fields with cracking sounds and an occasional 
wheeze.  A diagnosis of ideopathic pulmonary fibrosis, 
etiology unknown, not at least as likely secondary to 
pneumonia in 1942, was rendered.  

Subsequently received were voluminous private and armed 
forces treating facility records.  An X-ray of the chest from 
the Austin Diagnostic clinic in June 1994 was interpreted as 
showing findings compatible with an interstitial fibrosis 
involving the lower lobes bilaterally representing a chronic 
interstitial fibrosis.  An annual examination report in July 
1998 indicated interstitial fibrosis, asymptomatic.  Among 
numerous other conditions, it was also noted that the Veteran 
had a history of rheumatoid arthritis which seemed to be in 
remission with minimal joint symptoms that was well 
controlled by medication.  In an Austin Diagnostic Clinic 
report dated in December 1999, it was noted that rheumatoid 
arthritis had become manifest within the last three years, 
and that there was a 34-year history of smoking with 
cessation in 1976.  It was reported that radiographs reviewed 
back to 1994 revealed progressive pulmonary fibrosis.  It was 
also noted in the report that whether the Veteran's  
pulmonary fibrosis was of the ideopathic variety, or whether 
it was in fact a prelude to his rheumatoid arthritis was not 
certain. 

In an Austin Diagnostic Clinic Department of Pulmonary 
Medicine clinical report dated in January 2000, the Veteran 
was seen in follow-up regarding pulmonary fibrosis.  The 
assessments included pulmonary fibrosis, likely associated 
with rheumatoid arthritis.  An April 2000 clinical report 
indicated that the Veteran came in that day for follow-up 
regarding his pulmonary fibrosis associated with rheumatoid 
arthritis.  Following examination, an assessment of pulmonary 
fibrosis associated with rheumatoid arthritis, severe, with 
chronic hypoxemic respiratory failure was rendered.  In 
August 2000, it was recorded that he received follow-up 
regarding his pulmonary fibrosis, hypoxemic respiratory 
failure and rheumatoid arthritis.  The assessments included 
pulmonary fibrosis associated with rheumatoid arthritis.  In 
November 2000, it was noted that the Veteran came in for 
follow-up regarding his severe pulmonary fibrosis.  Following 
examination, the assessments included postinflammatory 
pulmonary fibrosis, most likely associated with rheumatoid 
arthritis.  

M. W. Nelson, M.D., wrote in May 2001 that the Veteran was 
hospitalized in 1942 with bronchial pneumonia for six weeks 
and almost died.  The Veteran was reported to have stated 
that since that time, he had been told that he had some 
scarring of his lungs although he had had no pulmonary 
symptoms until 1999.  It was noted that rheumatoid arthritis 
had been diagnosed in 1999 around the time of the lung 
disease.  Following comprehensive physical examination, the 
physician's impressions included seropositive nodular 
rheumatoid arthritis with minimal articular symptoms.  He 
further stated that "However, patient appears to have 
significant pulmonary fibrosis, etiology of which is probably 
secondary to his rheumatoid arthritis."  

The record reflects that the Veteran was admitted to Baptist 
Health System in June 2005 where his status deteriorated over 
the course of the next few days.  He became bradycardic and 
went into asystole on July [redacted], 2005 and expired.  

A death certificate was received in August 2005 showing that 
the Veteran died on July [redacted], 2005 from respiratory failure due 
to or as a consequence of interstitial pulmonary fibrosis.  

The Veteran's claims folder was reviewed by a VA internal 
medicine examiner in July 2009.  Pertinent history from the 
records recited above was reported.  The examiner noted that 
the service retirement examination in January 1973 indicated 
pneumonia in 1942 with no residuals.  The results of other 
inservice chest X-rays were reviewed.  The examiner found 
that a pneumonia acquired at a young age was usually 
community acquired and did not leave any residuals.  It was 
added that considering the long gap between pneumonia in 
1942, the first indication of pulmonary fibrosis in the early 
1990s, and a pulmonary-free interval in the intervening 
decades, it was less likely than not that the Veteran's 
pulmonary fibrosis was caused by or a result of the episode 
of pneumonia in 1942.  

Legal Analysis

The appellant has submitted numerous statements in the record 
in which she attributes the Veteran's fatal disease to 
pneumonia in service, or to his exposure to Agent Orange 
while serving in Vietnam.  

At the outset, the Board points out that certain presumptions 
are granted for Veterans who were exposed to the herbicide 
Agent Orange during service in Vietnam.  However, pulmonary 
fibrosis is not among the conditions for which presumptive 
service connection is available based on herbicide exposure. 
See 38 C.F.R. §§ 3.307, 3.309 (e).  We also note that 
rheumatoid arthritis is not a herbicide presumptive disease.  
Notwithstanding, a veteran may still establish a basis for 
service connection with proof of actual direct causation. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the evidence of record shows onset of pulmonary 
fibrosis more than 20 years after service discharge.  While 
the Board concedes the appellant's exposure to herbicide 
agents in Vietnam, the evidence shows no indication that 
pulmonary fibrosis or rheumatoid arthritis is attributable to 
Agent Orange exposure.  The etiology of the Veteran's 
pulmonary fibrosis is a complex medical matter beyond the ken 
of a layperson. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
In this instance, no professional has related pulmonary 
fibrosis to exposure to Agent Orange.  Moreover, as will be 
discussed below, pulmonary fibrosis has been ascribed to 
another disease process unrelated to service.  Therefore, her 
opinion in this matter is not competent.  

The record reflects that although the Veteran was shown to 
have contracted pneumonia in 1942, shortly after he entered 
active duty, service treatment records indicate that the 
condition resolved.  Subsequent chest X-rays taken over the 
years were normal or negative.  The Veteran was noted to have 
received treatment in 1956 for pulmonary symptoms for which a 
definitive diagnosis was not established.  At that time, it 
was felt that there might have been questionable resolving 
pneumonia, pneumonitis, a cold or bronchitis.  He was shown 
to have been treated over the course of his 28 years in the 
military for various upper respiratory symptoms, but there is 
no record of any continuing residuals of pneumonia in 
service.  Except for an X-ray in October 1971 disclosing a 
nodular density suggestive of old granulomatous disease, the 
vast majority of X-rays taken in service were interpreted as 
negative or normal, to include on service retirement 
examination in 1973.  The examining official clearly noted 
that pneumonia in 1942 had resolved without residuals.  
Therefore, the record does not confirm any chronic residuals 
of in-service pneumonia. See 38 C.F.R. § 3.303 (2009).

The post service record is silent for any pulmonary disorder 
until approximately 1994 when X-rays disclosed interstitial 
pulmonary fibrosis.  Although initially equivocal as to the 
whether the disease was idiopathic or related to rheumatoid 
arthritis which had reportedly become manifest around the 
same time, the Veteran's treating physicians later ascribed 
pulmonary fibrosis to rheumatoid arthritis.  The Board 
observes that in support the Veteran's claim in 2003, Dr. P. 
Allen opined that pneumonia acquired in 1942 likely imparted 
a component of pulmonary scarring which exacerbated his 
pulmonary condition.  The Board observes, however, that Dr. 
Allen did not indicate that he had reviewed the prior 
clinical evidence, and clearly related that he based his 
opinion on the Veteran's own report of residual scarring from 
pneumonia in 1942 which is not confirmed in the record.  The 
opinion is therefore predicated on a reported clinical 
symptom that is not clinically demonstrated.  We find the 
Veteran's report to be inconsistent with the contemporaneous 
records and are not reliable.  As such Dr. Allen's opinion is 
not probative because it is based on an inaccurate factual 
premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board has considered the appellant's lay statements as 
evidence in this case.  If submitted, lay evidence must be 
considered when the appellant seeks disability benefits.  The 
factual basis for proving the existence of a chronic disease 
may be established by medical evidence, competent lay 
evidence or both. See 38 C.F.R. § 3.307(b) (2009).  Nothing 
in the regulatory or statutory provisions noted above 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  This is not to say that the Board may not reject lay 
evidence when discounting is appropriate.  Rather, the Board, 
as fact finder, is obligated to, and fully justified in 
determining whether lay evidence is credible in and of 
itself. i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record. See Buchanan supra.

The record discloses that despite the appellant's contentions 
that interstitial pulmonary fibrosis from which the Veteran 
died was incurred in service, to include as the result of 
Agent Orange exposure, there is no reliable or probative 
evidence in support of her claim.  Moreover, upon review of 
the claims folder by VA physicians in June 2003 and July 
2009, it was found that it was less likely than not that 
pulmonary fibrosis derived from an episode of pneumonia in 
1942.  These opinions, based on a supported factual 
predicate, are far more reliable and constitute negative 
evidence.  Therefore, no reliable evidence has been received 
suggesting that the in-service pneumonia or other respiratory 
symptoms was a factor in the Veteran's death from pulmonary 
fibrosis.  The only evidence suggesting that there was a 
relationship between the Veteran's terminal disease and 
service have been statements by Dr. P. Allen and the 
appellant's own lay statement to this effect which are not 
deemed to be persuasive or probative for reasons discussed 
above.  The contemporaneous service records disclosing no 
residual pathology from pneumonia in 1942, the normal 
pulmonary examination at service discharge, in 1973, the more 
than 20 year interval between service retirement and onset of 
pulmonary fibrosis, the opinions of the VA examiners, and the 
conclusions of the Veteran's physicians relating pulmonary 
fibrosis to post service rheumatoid arthritis are far more 
probative as to the onset and etiology of the fatal disease 
process.  (The Board is not adopting a treating physician 
rule.)

At this time, the most probative evidence establishes that 
the Veteran had acute respiratory symptoms during service 
that resolved without residual disability.  There is no proof 
of pulmonary fibrosis or rheumatoid arthritis during service 
or within one year of separation.  In addition, there is no 
reliable evidence linking the remote rheumatoid arthritis or 
pulmonary fibrosis to any incident of service, to include 
herbicide exposure, pneuminia or the nodular density seen on 
X-ray during active duty.  Whether pulmonary fibrosis is 
idiopathic or related to rheumatoid arthritis is not 
controlling as neither process is related to service.  In 
reaching this determination, the Board has fully considered 
the nodular density noted in service.  However, no 
professional has linked the rheumatoid arthritis or pulmonary 
fibrosis to this density.  Rather, it was felt to be a 
residual of an old granulomatous disease.  There is no proof 
that this finding or any other inservice event played any 
role in the Veteran's death.

Under the circumstances, the Board finds that the Veteran did 
not have a service-connected disability that contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance in producing death. See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service 
connection for the cause of death is not warranted and must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


